 



 
Exhibit 10.14
 
SEVENTH AMENDMENT TO AMENDED AND RESTATED LETTER AGREEMENT
 
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LETTER AGREEMENT (this
“Amendment”) dated, effective as of May 18, 2007 (the “Effective Date”) is by
and between FRIEDMAN INDUSTRIES, INCORPORATED (“Borrower”) and JPMORGAN CHASE
BANK, N.A. (“Bank”).
 
PRELIMINARY STATEMENT.  The Bank and the Borrower are parties to an Amended And
Restated Letter Agreement dated as of April 1, 1995, as amended by a First
Amendment dated as of April 1, 1997, a Second Amendment dated as of July 21,
1997, a Third Amendment dated as of April 1, 1999, a Fourth Amendment dated as
of June 1, 2001, a Fifth Amendment dated as of April 1, 2003 and a Sixth
Amendment dated as of April 1, 2005 (collectively, “Letter Agreement”). All
capitalized terms defined in the Letter Agreement and not otherwise defined in
this Amendment shall have the same meanings in this Amendment as assigned to
them in the Letter Agreement. The Bank and the Borrower have agreed to amend the
Letter Agreement to the extent set forth herein, and in order to, among other
things, renew and increase the Revolving Line of Credit.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower hereby agree as follows:
 
1. Section 1 of the Letter Agreement is amended and restated in its entirety to
read as follows:
 
“SECTION 1 — THE LINE
 
Section 1.1  Revolving Line of Credit  Subject to the terms and conditions
hereof, the Bank agrees to make upon the request of the Borrower, loans (the
“Loan” or “Loans”) to the Borrower from time to time before the Termination
Date, not to exceed at any one time outstanding $10,000,000.00 (the “Revolving
Line of Credit” or the “Line”)). The Borrower shall have the right to borrow,
repay and reborrow. The Bank and the Borrower agree that Chapter 346 of the
Texas Finance Code shall not apply to this Agreement, the Note or any Loan. The
Loans shall be evidenced by, shall bear interest and shall be payable as
provided in the promissory note of Borrower dated May 18, 2007 executed by the
Borrower and payable to the order of the Bank in the principal amount of
$10,000,000.00 on or before April 1, 2010 (together with any renewals,
modifications and replacements thereof, the “Note”), which is given in renewal,
increase and modification of the revolving promissory note dated April 1, 2005
executed by the Borrower and payable to the order of the Bank in the principal
amount of $6,000,000.00. The purpose of the Loans made under the Revolving Line
of Credit is to provide the Borrower with working capital support. “Termination
Date” means the earlier of: (a) April 1, 2010; or (b) the date specified by Bank
in accordance with Section 5 of the Credit Agreement.
 
Section 1.2  Collateral  The Line is unsecured, but is subject to a negative
pledge of real property and improvements of the warehouse/distribution facility
as further described in Section 4.4 of this Letter Agreement. The term “Loan
Documents” as used herein shall refer to the Note, this Letter Agreement and any
other document, instrument, agreement and writing that may be required executed,
or to be executed, and delivered, or previously delivered, by the Borrower to
the Bank to properly complete the above described transactions and any renewal,
extension, modification, supplement, replacement, rearrangement, increase, or
substitution of any of the foregoing.”
 
2. The minimum working capital requirement that the Borrower has been required
to maintain is deleted in its entirety. The minimum tangible net worth as
adjusted that the Borrower is required to maintain is increased from
$27,000,000.00 to $33,000,000.00. To reflect these changes, Exhibit A of the
Letter Agreement is amended by and replaced with the Exhibit A attached to this
Amendment for all purposes.
 
3. The Borrower hereby represents and warrants to the Bank that after giving
effect to the execution and delivery of this Amendment: (a) the representations
and warranties set forth in the Letter Agreement are true and correct on the
date hereof as though made on and as of such date; and (b) no Event of Default,
or event which with passage of time, the giving of notice or both would become
an Event of Default, has occurred and is continuing as of the date hereof.



Page 1 of 2 Pages





--------------------------------------------------------------------------------



 



4. This Amendment shall become effective as of the Effective Date upon its
execution and delivery by each of the parties named in the signature lines
below, and the term “Agreement” as used in the Letter Agreement shall also refer
to the Letter Agreement as amended by this Amendment and all previous
amendments.
 
5. The Borrower further acknowledges that each of the other Loan Documents is in
all other respects ratified and confirmed, and all of the rights, powers and
privileges created thereby or thereunder are ratified, extended, carried forward
and remain in full force and effect except as the Credit Agreement is amended by
this Amendment.
 
6. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed an original and all of which taken together shall constitute but one and
the same agreement.
 
7. This Amendment shall be included within the definition of “Loan Documents” as
used in the Agreement.
 
8. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS AND AS APPLICABLE, THE LAWS OF THE UNITED STATES OF
AMERICA.
 
THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective as of the Effective Date.
 

         
BORROWER:
  FRIEDMAN INDUSTRIES, INCORPORATED                  
By: 
/s/  Ben Harper




        Name: Ben Harper         Title:   Senior Vice President — Finance      
       
BANK:
  JPMORGAN CHASE BANK, N.A.                  
By: 
/s/  Kevin K. Rech



        Name: Kevin K. Rech         Title:   Senior Vice President    




Page 2 of 2 Pages





--------------------------------------------------------------------------------



 



 
EXHIBIT A to the Amended and Restated Letter Agreement dated as of April 1, 1995
by and between
FRIEDMAN INDUSTRIES, INCORPORATED (“Borrower”) and JPMORGAN CHASE BANK, N.A.
(“Bank”)
(as the same may be amended, restated and supplemented in writing, the “Letter
Agreement”)
 
REPORTING REQUIREMENTS, FINANCIAL COVENANTS AND COMPLIANCE CERTIFICATE
FOR CURRENT REPORTING PERIOD ENDING                , 20      (“END DATE”)
 
A. REPORTING PERIOD. THIS EXHIBIT WILL BE IN PROPER FORM AND WILL BE SUBMITTED
QUARTERLY.
 

                        B. FINANCIAL REPORTING. The Borrower will provide the
following financial information within the times indicated:     Compliance
Certificate
                       
 
                     
WHO
    WHEN DUE     WHAT     Compliance
Circle)                   Yes   No
BORROWER
    (i) Quarterly at such time as this statement is submitted to the Securities
and Exchange Commission (“SEC”)     The Borrower’s 10-Q together with this
Certificate of Compliance duly executed by an officer of the Borrower     Yes  
No       (ii) On an annual basis at such time as this statement is submitted to
the Securities and Exchange Commission (“SEC”)     The Borrower’s 10-K together
with this Certificate of Compliance duly executed by an officer of the Borrower
    Yes   No
 
                                             


 

                         
C. FINANCIAL COVENANTS. The Borrower will comply with the following financial
covenants, defined in accordance with GAAP, incorporating the calculation
adjustments indicated on this Compliance Certificate:
    COMPLIANCE CERTIFICATE          
REOUIRED
    ACTUAL REPORTED     Compliance
(Circle) Except as specified otherwise, each covenant will be maintained at all
times and reported for each Reporting Period or as of each Reporting Period End
Date, as appropriate:     For Current Reporting Period/as of the End Date    
Yes   No I. Maintain a Tangible Net Worth (“TNW”) as adjusted of at    
Stockholders’ Equity   $                 Yes   No
least $33,000,000.00.
    Minus:  Goodwill   $                                     Other Intangible
Assets   $                             Plus:    Subordinated Debt  
$                             Equals: TNW as adjusted.   $
            
           
2. Maintain a Current Ratio of at least 2.00 to 1.00.
    $                   /   $                    =
            
      Yes   No       Current Assets   Current Liabilities   Current Ratio      
    3. Maintain a ratio of Total Indebtedness to Tangible Net    
$                   /   $                    =
            
      Yes   No
Worth as adjusted of no more than 1.10 to 1.00.
    Total Indebtedness   TNW as adjusted   Ratio          
 
                                                 


 
THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE LETTER AGREEMENT AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND
CONDITIONS OF THE LETTER AGREEMENT. IN CASE OF CONFLICT BETWEEN THIS EXHIBIT A
AND THE LETTER AGREEMENT, THE LETTER AGREEMENT SHALL CONTROL.
 
The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof, and that since the
date of the Borrower’s most recent Compliance Certificate (if any):
 

o   No default or Event of Default has occurred under the Note during the
current Reporting Period, or been discovered from a prior period, and not
reported.   o   A default or Event of Default (as described below) has occurred
during the current Reporting Period or has been discovered from a prior period
and is being reported for the first time and:


EXHIBIT A - Page 1 of 2 Pages



--------------------------------------------------------------------------------



 



o was cured on                          , 20     .
 
o was waived by Bank in writing on                          , 20     .
 

  o  is continuing.

 
 
Description of Event of Default: _ _
 
 
 
Executed this             day of                          , 200     .
 
 
BORROWER:    FRIEDMAN INDUSTRIES, INCORPORATED
 
 
SIGNATURE: _ _
 
NAME: _ _
 
TITLE: _ _
 
ADDRESS: _ _
 
       _ _

